DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-19 in the reply filed on February 24, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2004/0049233 granted to Edwards.
In reference to claim 9, Edwards discloses A monitoring device for sensing an operating status of a defibrillator having both of a fault indicator and a power supply indicator [e.g. abstract], comprising: a substrate arranged to be disposed adjacent the defibrillator; a fault indicator sensor disposed adjacent the defibrillator fault indicator and suitably configured to detect an activation of the fault indicator; a power sensor disposed on the substrate and adjacent the defibrillator power supply indicator and suitably configured to detect an activation of 
In reference to claims 10 and 11, Edwards discloses wherein the fault indicator sensor comprises one selected from the group of a microphone and a sensor operable to detect a non-audible parameter related to a diaphragm motion of a fault indicator diaphragm and wherein the power sensor further comprises an optical sensor arranged to detect a lighted defibrillator power supply indicator [e.g. 0047].
In reference to claim 15, Edwards discloses wherein the power sensor is operable to sense one of a wireless data communication and an infrared data communication (IRDA) output from the defibrillator, wherein the hardware processor is operable to adjust the predetermined periodicity based on the sensed output from the defibrillator [e.g. 0062].
In reference to claim 17, Edwards discloses further comprising a computer storage memory in communication with the hardware processor and the output, wherein the computer storage memory stores data indicative of the fault indicator sensor detection and the power sensor detection [e.g. 0065 and 0067].
Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792